COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Dmitry Nikolenko v. Luiza Nikolenko

Appellate case number:   01-20-00284-CV

Trial court case number: 18-DCV-251118

Trial court:             328th Judicial District Court of Fort Bend County, Texas


       The en banc court has unanimously voted to deny appellee’s motion for en banc
reconsideration. It is ordered that the motion is DENIED.

       It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                    Acting individually      Acting for the Court*


*En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.


Date: June 30, 2022